Case 1:17-cr-00101-LEK Document 720 Filed 12/20/19 Page 1 of 6   PageID #: 6298




LARS ROBERT ISAACSON
Hawai’i Bar Number: 5314
1100 Alakea Street, 20th Floor
Honolulu, Hawai’i 96813
Phone: 808-497-3811
Fax: 866-616-2132
E-mail: Hawaii.defender@earthlink.net
Standby Attorney for Defendant Anthony T. Williams

              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI’I




                                       CR. NO. 17-00101 LEK (01)
UNITED STATES OF AMERICA,
        Plaintiff,                     DEFENDANT’S MOTION TO BE
                                       PROVIDED ACCESS TO AN
v.                                     UNMONITORED TELEPHONE
                                       OR TELEPHONE PROVIDED BY
ANTHONY T. WILLIAMS,                   STANDBY COUNSEL;
                                       DECLARATION OF COUNSEL;
        Defendant.
                                       CERTIFICATE OF SERIVE



      DEFENDANT’S MOTION TO BE PROVIDED ACCESS TO AN

     UNMONITORED TELEPHONE OR TELEPHONE PROVIDED BY

                           STANDBY COUNSEL

Comes now the Defendant ANTHONY T. WILLIAMS, by and through his

standby attorney, Lars Robert Isaacson, Esq., and hereby moves this Court
Case 1:17-cr-00101-LEK Document 720 Filed 12/20/19 Page 2 of 6   PageID #: 6299




to order the BOP/DOJ to provide him with access to a unmonitored

telephone at FDC Honolulu, the cellblock at U.S. District Courthouse in

Honolulu, Hawaii or the office of the U.S. Marshal’s Service at the PJKK

Building in Honolulu, Hawaii, or to be able access a phone to be provided by

his standby counsel.

     This motion is based on the Defendant’s Free Speech, Due Process,

Equal Protection and trial rights under the I, VI and XIV Amendments to

the United States Constitution, and other such laws and statutes as may be

applicable.

      Dated December 20, 2019

                                   Respectfully submitted,


                                   /s/ Lars Robert Isaacson
                                   LARS ROBERT ISAACSON
                                   Standby Attorney for Defendant
Case 1:17-cr-00101-LEK Document 720 Filed 12/20/19 Page 3 of 6   PageID #: 6300




                      DECLARATION OF COUNSEL

I, LARS ISAACSON, hereby declare as follows:

  1. The facts and statements set forth in the foregoing document are true

     and correct to the best of my knowledge, information, and belief.

  2. Defendant is currently representing himself in this action, which is set

     to commence trial on February 3, 2020.

  3. If is declarant’s belief that the Defendant has requested from both staff

     at FDC Honolulu and the U.S. Marshal’s Service in Honolulu to have

     access to an unmonitored phone line.

  4. It is declarant’s belief that those requests have been denied.

  5. It is declarant’s belief that the U.S. Marshal’s service has also denied

     Defendant’s request to be able to make calls on a phone provided by his

     standby attorney when Defendant is brought over to the cellblock to

     review discovery.

  6. Courts have recognized detainees' and prisoners' first amendment
     right to telephone access. See Johnson v. Galli, 596 F.Supp. 135, 138
     (D.Nev.1984); Hutchings v. Corum, 501 F.Supp. 1276, 1296
     (W.D.Mo.1980); Moore v. Janing, 427 F.Supp. 567, 576 (D.Neb.1976).
     This right is “subject to rational limitations in the face of legitimate
     security interests of the penal institution.” Hutchings, 501 F.Supp. at
     1296 (citing Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d
     447 (1979)). If the limitations on access are reasonable, there is no first
     amendment violation. Galli, 596 F.Supp. at 138.
Case 1:17-cr-00101-LEK Document 720 Filed 12/20/19 Page 4 of 6   PageID #: 6301




     Strandberg v. City of Helena, 791 F.2d 744, 747 (9th Cir. 1986).

  7. The right of a defendant to phone access implicates the 14th

     Amendment as well. See Gallagher v. City of Winlock, Wash., 287 F.

     App'x 568, 576 (9th Cir. 2008), as amended on denial of reh'g (Aug. 18,

     2008)(“In Halvorsen v. Baird, 146 F.3d 680 (9th Cir.1998), we

     recognized that a detainee has a substantive due process right not to

     be held incommunicado. Id. at 690. There, we held the defendants

     violated this right when they denied the plaintiff telephone access for

     six hours”).

  8. Defendant has indicated that he needs to be able to communicate with

     his potential witnesses via unmonitored telephone so as to be able to

     adequately prepare for trial.

  9. Wherefore, Defendant asks this court to order the staff at FDC

     Honolulu or U.S. Marshal’s Service to provide him with an

     unmonitored telephone line to make such calls, or to allow him to use

     such a phone provided by his standby counsel for said use.
Case 1:17-cr-00101-LEK Document 720 Filed 12/20/19 Page 5 of 6   PageID #: 6302




I declare under penalty of perjury that the foregoing statements are true and

correct, to the best of my knowledge, information, and belief.



      Dated: December 20, 2019

                                   Respectfully submitted,


                                   /s/ Lars Robert Isaacson
                                   LARS ROBERT ISAACSON
                                   Standby Attorney for Defendant
Case 1:17-cr-00101-LEK Document 720 Filed 12/20/19 Page 6 of 6   PageID #: 6303




                       CERTIFICATE OF SERVICE

 The undersigned hereby certifies that on the date and by the method of

service noted below, a true and correct copy of the foregoing was served

on the following at their last known address:


Electronically through CM/ECF:

KENNETH SORENSON
GREG PARIS YATES
Assistant United States Attorney
PJKK Federal Building, Room 6100
300 Ala Moana Boulevard
Honolulu, Hawaii 96813
Attorneys for the United States

By U.S. Mail: Anthony Williams, FDC Honolulu

DATED: December 20, 2019           Honolulu, Hawai’i
                                   Respectfully submitted,


                                   /s/ Lars Robert Isaacson
                                   LARS ROBERT ISAACSON
                                   Standby Attorney for Defendant
